            Case 2:20-cv-02131-RFB-DJA Document 37 Filed 08/20/21 Page 1 of 5



     CHRISTOPHER W. MIXSON, ESQ. (SBN 10685)
 1   KEMP JONES LLP
     3800 Howard Hughes Parkway, Suite 1700
 2   Las Vegas, NV 89169
     Phone: (702) 385-6000
 3   c.mixson@kempjones.com
 4   SCOTT LAKE (SBN 15765)
     CENTER FOR BIOLOGICAL DIVERSITY
 5   P.O. Box 6205
     Reno, NV 89513
 6   Phone: (802) 299-7495
     slake@biologicaldiversity.org
 7
     RYAN A. SHANNON (SBO 155537) (admitted Pro Hac Vice)
 8   CENTER FOR BIOLOGICAL DIVERSITY
     P.O. Box 11374
 9   Portland, OR 97211
     Phone: (503) 283-5474 ext. 407
10   rshannon@biologicaldiversity.org
11
     Attorneys for Plaintiff
12
                                   UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14
15
     CENTER FOR BIOLOGICAL DIVERSITY,                Case No. 2:20-cv-02131-RFB-DJA
16
                    Plaintiff,
17
            vs.                                      THIRD STIPULATION AND
18                                                   [PROPOSED] ORDER FOR
     DEBRA HAALAND et al.,
19                                                   EXTENSION OF THE BRIEFING
                     Defendants,                     SCHEDULE
20
     and
21
     LEE CANYON SKI LIFTS, INC.,
22
                     Defendant-Intervenor
23
24
            Pursuant to Fed. R. Civ. P. 6(b) and LR IA 6-1, Plaintiff CENTER FOR BIOLOGICAL
25
26   DIVERSITY, by and through its attorneys; and Federal Defendants DEBRA HAALAND, in her

27   official capacity as Secretary of the U.S. Department of the Interior, MARTHA WILLIAMS, in her
28


                                               1
            Case 2:20-cv-02131-RFB-DJA Document 37 Filed 08/20/21 Page 2 of 5




     official capacity as Principal Deputy Director of the U.S. Fish and Wildlife Service, GLEN
 1
 2   KNOWLES, in his official capacity as Field Supervisor of the Southern Nevada Fish and Wildlife

 3   Office; U.S. FISH AND WILDLIFE SERVICE; WILLIAM DUNKELBERGER, in his official
 4   capacity as Humboldt-Toiyabe National Forest Supervisor, and the U.S. FOREST SERVICE
 5
     (collectively “Federal Defendants”), by and through their attorneys; and Defendant-Intervenor LEE
 6
     CANYON SKI LIFTS, INC., by and through its attorneys, hereby stipulate to an extension of the
 7
     briefing schedule. Plaintiff’s motion for summary judgment is currently due on August 20, 2021. See
 8
 9   ECF 26, ¶ 4; ECF 31 at 1-2; ECF 34 at 1-2. This is the third stipulation for an extension of time for

10   the briefing schedule.

11          The parties propose the following briefing schedule in place of the current one:
12
        1. Deadline for Plaintiff to file its motion for summary judgment, which will be limited to 45
13
            pages: October 19, 2021
14
        2. Deadline for Federal Defendants to file their response to Plaintiff’s motion, and any cross-
15
16          motion for summary judgment, which brief will be limited to 40 pages: November 16, 2021

17      3. Deadline for Defendant-Intervenor to file its response to Plaintiff’s motion, and any cross-

18          motion for summary judgment, which brief will be limited to 30 pages: December 7, 2021
19
        4. Deadline for Plaintiff to file its combined response and reply, which brief will be limited to
20
            40 pages: January 4, 2022
21
        5. Deadline for Federal Defendants to file any reply, which brief will be limited to 25 pages:
22
23          February 7, 2022

24      6. Deadline for Defendant Intervenor to file any reply, which brief will be limited to 20 pages:

25          February 21, 2022
26          This stipulation is warranted because settlement discussions between the parties are
27
     continuing. The parties would like to bring this matter to conclusion without further litigation, if
28


                                                   2
            Case 2:20-cv-02131-RFB-DJA Document 37 Filed 08/20/21 Page 3 of 5




     possible, and believe that more productive settlement discussions would be facilitated by an
 1
 2   extension of the current briefing schedule.

 3
     Dated: August 19, 2021                        Respectfully submitted,
 4
 5                                                 /s/ Scott Lake
                                                   Scott Lake
 6
                                                   Nevada Bar No. 15765
 7                                                 Center for Biological Diversity
                                                   P.O. Box 6205
 8
                                                   Reno, NV 89513
 9                                                 (802) 299-7495
                                                   slake@biologicaldiversity.org
10
11                                                 Counsel for the Center for Biological Diversity
12
                                                   TODD KIM
13                                                 Assistant Attorney General

14                                                 /s/ Taylor A. Mayhall
                                                   Taylor A. Mayhall, Trial Attorney
15
                                                   MN Bar No. 0400172
16                                                 Environment & Natural Resources Division
                                                   Wildlife & Marine Resources Section
17                                                 P.O. Box 7611
                                                   Washington, D.C. 20044
18                                                 Tel. (202) 598-3796
                                                   taylor.mayhall@usdoj.gov
19
20                                                 PAUL G. FREEBORNE, Trial Attorney
                                                   VA Bar No. 33024
21                                                 Natural Resources Section
                                                   P.O. Box 7611
22
                                                   Washington, D.C. 20044
23                                                 Tel: (202) 532-5271
                                                   paul.freeborne@usdoj.gov
24
                                                   BRIDGET K. MCNEIL, Senior Trial Attorney
25                                                 CO Bar No. 34299
26                                                 Wildlife and Marine Resources Section
                                                   999 18th St., South Terrace, Suite 370
27                                                 Denver, CO 80202
                                                   Tel: (303) 844-1484
28


                                                   3
          Case 2:20-cv-02131-RFB-DJA Document 37 Filed 08/20/21 Page 4 of 5




                                       bridget.mcneil@usdoj.gov
 1
 2                                     Attorneys for Federal Defendants

 3
                                       /s/ Amy F. Sorenson
 4                                     AMY F. SORENSON
                                       Snell & Wilmer, LLP
 5
                                       3883 Howard Hughes Parkway
 6                                     Suite 1100
                                       Las Vegas, NV 89169
 7
                                       Tel: 801-257-1907
 8                                     Fax: 801-257-1800
                                       Email: asorenson@swlaw.com
 9
10                                     KELLY H. DOVE
                                       Snell & Wilmer LLP
11
                                       3883 Howard Hughes Parkway
12                                     Las Vegas, NV 89169
                                       (702) 784-5200
13
                                       Fax: (702) 784-5252
14                                     Email: kdove@swlaw.com

15
                                       Attorneys for Defendant-Intervenor
16
     IT IS SO ORDERED.
17
18           August 19, 2021.
     DATED: ___________                ____________________________________
                                       DANIEL J. ALBREGTS
19
                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


                                       4
           Case 2:20-cv-02131-RFB-DJA Document 37 Filed 08/20/21 Page 5 of 5




                                      CERTIFICATE OF SERVICE
 1
 2
            I hereby certify that today I electronically filed the foregoing SECOND STIPULATION AND
 3
     [PROPOSED] ORDER FOR EXTENSION OF THE BRIEFING SCHEDULE with the Clerk of the
 4
     Court using the CM/ECF system, which will send notification of such upon all attorneys of record.
 5
 6   Dated this 19th day of August, 2021.
                                                        /s/ Scott Lake
 7                                                      Scott Lake
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 5
